      VIA FACSIMILE AND EMAIL

March 3, 2010
 
Adamis Pharmaceutical Corporation
2658 Del Mar Heights Road, #555
Del Mar, California 92014
Attention: President

Re:
  Termination of Merger Agreement

Dear Dennis:

This letter is to confirm our agreement today to terminate the Agreement and
Plan of Reorganization among La Jolla Pharmaceutical Company, Jewel Merger Sub,
Inc., and Adamis Pharmaceutical Corporation, dated December 4, 2009. We regret
that we have been unable to obtain the approvals needed to consummate the merger
and appreciate your efforts and investments made in pursuit of this transaction.
Upon termination, neither party shall have any obligations, financial or
otherwise, to the other party.

We wish you the best in your endeavors.

Sincerely,

/s/ Deirdre Y. Gillespie, M.D.
Deirdre Y. Gillespie, M.D.
Chief Executive Officer


Agreed and Acknowledged as of March 3, 2010

Adamis Pharmaceutical Corporation

By: /s/ Dennis Carlo, Ph.D.
Dennis Carlo, Ph.D.
Chief Executive Officer


cc: Kevin Kelso, Esq.

